DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues that Hutchinson fails to teach the controller is configured to operate the negative pressure source to selectively apply negative pressure to each of the manifold segments such that the manifold segments collapse in a wave pattern. This argument is not persuasive. The controller of Hutchinson is interpreted to be configured to operate as claimed at least because it is configured to draw down, hold, and release negative pressure, and the manifold segments and controller together are configured segments such that the manifold segments collapse in a wave pattern as discussed with regard to the rejection of claim 13 previously, and as restated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 13 recites the limitation, “wherein the controller is configured to operate the negative pressure source to selectively apply negative pressure to each of the manifold segments such that the manifold segments collapse in a wave pattern”. However, it is unclear from the claim and specification, what elements of the controller (i.e. the structures/programming/configuration) are required to meet the claimed limitation.
Claims 16-19 are rejected for depending from a claim which is indefinite.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchinson (US 2010/0069829 A1).
Regarding claim 13, Hutchinson discloses a system for treating a tissue site (system 200 for fluid removal and reduced-pressure treatment) (Figs. 2A-D, ¶ 0048), the system comprising: a negative-pressure source (reduced-pressure source 232) (¶ 0050 lines 5-9); and manifold segments (leg members 
Hutchinson further discloses further comprising a controller (treatment controller 122) configured to operate the negative-pressure source for a drawdown interval (during activation), a holding interval (during treatment), and a release interval (upon stopping the pump to end treatment), since the treatment controller operates the treatment-fluid delivery unit 104 such as a reduced pressure system of Fig. 2 (Fig. 1, ¶ 0035 lines 11-14, ¶ 0036, 0044). 
The controller of Hutchinson is interpreted to be configured to operate as claimed at least because it is configured to draw down, hold, and release negative pressure, and the manifold segments and controller together are configured segments such that the manifold segments collapse in a wave pattern as discussed with regard to the rejection of claim 13 previously, and as restated below.

Regarding claim 16, Hutchinson further discloses wherein each manifold segment includes a manifold face (second leg encapsulating member 270; Figs. 2A-B ¶ 0059 lines 1-8) having a void (fenestrations 216) and adapted to draw tissue (via arrows 274), such as fluids or ascites (¶ 0048), into the manifold segment (Fig. 2B, ¶ 0049 lines 12-16, ¶ 0058 lines 20-25), and which relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device, the device taught by Hutchinson is capable of drawing tissue into the manifold (See § MPEP 2114 II). 

Regarding claim 17, Hutchinson further discloses wherein the void (216) includes a first opening formed in a first side of each manifold segment, and a second opening formed in a second side of each manifold segment (Annotated Fig. 1 below), since the fenestrations of Hutchinson are not 2-dimensional they have openings on both sides (Figs. 2B-C, ¶ 0049 lines 12-16). 

    PNG
    media_image1.png
    591
    843
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 2C of Hutchinson indicating claimed features of the void. 

	Regarding claim 18, Hutchinson further discloses wherein each manifold segment includes a manifold face having a first void (one of 216), a second void (second of 216), and a ridge (material of second leg encapsulating member 270) formed between the first void and the second void (Figs. 2A-C, ¶ 0049 lines 12-16, ¶ 0059 lines 1-8), since Hutchinson teaches and shows a plurality of fenestrations 216 with material between them which would form a ridge (Figs. 2A-C).  

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Benjamin J Klein/Primary Examiner, Art Unit 3781